Citation Nr: 0200300	
Decision Date: 01/10/02    Archive Date: 01/16/02	

DOCKET NO.  99-20 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to Department of Veterans Affairs disability 
compensation benefits for a psychiatric disability, pursuant 
to the provisions of 38 U.S.C.A. § 1151.

2.  Entitlement to VA disability compensation benefits for an 
eye disability, pursuant to the provisions of 38 U.S.C.A. 
§ 1151.


ATTORNEY FOR THE BOARD

Harold  A Beach, Counsel



INTRODUCTION

The veteran served on active duty from February 1958 to 
February 1961.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  


REMAND

The veteran seeks entitlement to VA disability compensation 
benefits for psychiatric disability and for eye disability, 
both pursuant to the provisions of 38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358.  

The veteran's original claim for compensation benefits under 
38 U.S.C.A. § 1151 was received by the Board in January 1997.  
For claims under 38 U.S.C.A. § 1151 filed prior to October 1, 
1997, the statute provided, in part, that:  Where any veteran 
shall have suffered an injury, or an aggravation of an 
injury, as a result of hospitalization or medical or surgical 
treatment provided under any of the laws administered by the 
VA, and not the result of the veteran's own willful 
misconduct, and such injury or aggravation resulted in 
additional disability to the veteran, disability compensation 
benefits would be awarded in the same manner as if such 
disability or aggravation were service connected.  

The regulatory framework developed by the VA to implement 
38 U.S.C.A. § 1151 is contained at 38 C.F.R. § 3.358.  Prior 
to November 1991, the VA had long interpreted 38 U.S.C.A. 
§ 1151 to require a showing of fault on the part of the VA 
where the occurrence of an accident to establish entitlement 
to compensation under § 1151 for adverse consequences of VA 
medical treatment based on the regulatory provisions found at 
38 C.F.R. § 3.358(c)(3), (4).  Those interpretations and the 
cited regulatory provision were invalidated by the United 
States Court of Veterans 

Appeals (now the United States Court of Appeals for Veterans 
Claims (hereinafter Court).  In the case of Gardener v. 
Derwinski, 1 Vet. App. 584 (1991), affirmed sub. nom Gardener 
v. Brown, 5 F3rd 1456 (Federal Circuit 1993), affirmed Brown 
v. Gardener, 513 U.S. 115 (1994).  Accordingly, in March 
1995, the VA published an interim rule amending 38 C.F.R. 
§ 3.358 to conform to the case law.  The amendment was made 
effective November 25, 1991, the date the initial Gardener 
decision was issued.  60 Fed. Reg. 14, 222 (March 16, 1995).  
The interim rule was later adopted as a final rule.  61 Fed. 
Reg. 25, 787 (May 23, 1996) (codified at 38 C.F.R. 
§ 3.358(c)).  Thereafter, Congress amended 38 U.S.C.A. § 1151 
to preclude compensation in the absence of negligence or 
other fault on the part of the VA or an event not reasonably 
foreseeable.  That amendment applied to claims filed on or 
after October 1, 1997.  Public Law No. 104-204, Section 
422(a), 110 Stat. 2926 (September 26, 1996); VAOPGCPREC 40-97 
(December 31, 1997).  

As noted above, the veteran's claim for benefits under 
38 U.S.C.A. § 1151 was filed prior to the effective date of 
the amendments thereto.  Therefore, the 1997 statutory 
amendment and associated enabling regulations do not apply.  
This claim was adjudicated by the RO and has been reviewed by 
the Board under the Gardener interpretations of 38 U.S.C.A. 
§ 1151 and the interim rule issued by the Secretary on March 
16, 1995 and adopted as a final regulation on May 23, 1996.  
Thus, if the applicable statutory and regulatory criteria are 
otherwise met, this claim could be granted without evidence 
of either fault by the VA or an intervening event not 
reasonably foreseeable.  

Although the veteran may not need to show either fault by the 
VA or an intervening event not reasonably foreseeable, he 
must still present medical evidence of additional disability 
resulting from the VA hospitalization or medical or surgical 
treatment.  Jimison v. West, 13 Vet. App. 75, 77-78 (1999).  
That is, he must not only submit evidence showing some type 
of injury due to VA medical care, he must submit sufficient 
evidence of a causal nexus between that injury and his 
current disability.  Wade v. West, 11 Vet. App. 302, 305 
(1998).  

The veteran contends that his psychiatric disability and eye 
disability are the result of injuries sustained during a 
period of VA hospitalization from November 30,

1995, to December 26, 1995.  During that hospitalization, he 
underwent an endarterectomy of the left internal carotid 
artery.  Shortly thereafter, while in the intensive care 
unit, he reportedly fell off a chair.  He states that the 
fall caused bleeding in the area of the surgery and that he 
had to be taken to the operating room on an emergent basis 
for additional surgery.  He reports that he suffered a lack 
of oxygen to the brain which resulted in the claimed 
psychiatric and visual disability.

From March to April 1998, the veteran was hospitalized by the 
Veterans Administration, primarily for the treatment of 
amaurosis fugax.  During that hospitalization, it was noted 
that an outpatient ophthalmology examination had been 
obtained.  It was also noted that the veteran was to return 
to the ophthalmology clinic in one month.  Neither the 
reports of the ophthalmologic treatment performed during the 
VA hospitalization from March to April 1998, nor the reports 
of any such treatment rendered after that hospitalization 
have been associated with the claims folder.

In May 1998, the veteran underwent a VA neurologic 
examination.  It was noted that he had undergone very 
detailed neuropsychiatric testing; however the report of that 
testing has not been associated with the claims folder.  

During the May 1998 VA examination it was also noted that the 
veteran had recently been discharged from the neurology 
service at the University of Wisconsin.  The reports of such 
treatment have not been associated with the claims folder.

In his notice of disagreement, received in October 1998, the 
veteran reported that he was receiving Social Security 
benefits due to his decreased physical state.  Records from 
the Social Security Administration have not been associated 
with the claims folder.  

During the pendency of this appeal, there was another 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et sic (West sub. 
2001)).  That law

redefined the obligations of the VA with respect to the duty 
to assist and included an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  VCAA, Public Law No. 
106-475, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A).  That change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Public Law 106-475, 
Section 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).

A review of the record discloses that the RO has not yet 
considered whether any additional notification for 
development action is required under the VCAA.  Therefore, it 
would be potentially prejudicial to the veteran if the Board 
were to proceed to issue a decision of the merits of this 
case prior to further review by the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published in VA summary of precedent opinions of the 
General Counsel, 57  Fed. Reg. 49743, 49747 (November 3, 
1992)).  

In light of the foregoing, further development of the record 
is warranted.  Accordingly, the case is REMANDED for the 
following actions:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West supp. 2001) are fully complied with 
and satisfied.  

2.  The RO should request that the 
veteran provide the names, addresses, and 
approximate dates of treatment or 
examination, for all health care 
providers who may possess additional 
records relevant to the issues of 
entitlement to VA disability compensation 
benefits for psychiatric disability and 
for eye disability, pursuant to the 
provisions of 38 U.S.C.A. § 1151.  After 
obtaining

any necessary authorization, the RO 
should request copies of all indicated 
records not currently on file directly 
from the providers.  Such records should 
include, but are not limited to, those 
from the neurology service at the 
University of Wisconsin; the report of 
the very detailed neuropsychiatric 
testing, noted in the report of the May 
1998 VA neurologic examination; and the 
reports of VA outpatient ophthalmologic 
treatment/examinations performed during 
and shortly after the veteran's 
hospitalization by the VA from March to 
April 1998.  The RO should also request 
that the veteran provide any additional 
relevant medical records he may possess.  
Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.  

3.  The RO should obtain the veteran's 
records from the Social Security 
Administration pertaining to his claim 
for benefits, as well as the medical 
records relied upon concerning that 
claim.  Failures to respond or negative 
replies to any requests must be noted in 
writing and associated with the claims 
folder.  

4.  When the foregoing actions have been 
completed, the RO should schedule the 
veteran for a psychiatric examination to 
determine the nature and extent of any 
psychiatric disability found to be 
present.  All indicated tests and studies 
should be performed, and any indicated 
consultations should be scheduled.  The 
claims folder must be made available to 
the examiner for review.  If psychiatric 
disability is found, the examiner must 
render an opinion as to whether it is as 
likely as not that such 

disease is the result of the veteran's 
hospitalization by the VA from November 
30, 1995, to December 26, 1995.  The 
examiner must cite specific evidence in 
the record which provides the basis for 
any such opinion.  

5.  The RO should also schedule the 
veteran for an ophthalmologic examination 
to determine the nature and extent of any 
eye disability found to be present.  All 
indicated tests and studies should be 
performed, and any indicated consultation 
should be scheduled.  The claims folder 
must be made available to the examiner 
for review.  If eye disability is found, 
the examiner must render an opinion as to 
whether it is at least as likely as not 
that such disability is the result of any 
incident during the veteran's 
hospitalization by the VA from November 
30, 1995, to December 26, 1995.  The 
examiner must cite specific evidence in 
the record which provides the basis for 
any such opinion.  

6.  When the requested actions have been 
completed, the RO should undertake any 
other indicated development and then 
readjudicate the following issues:  
Entitlement to VA disability compensation 
benefits for psychiatric disability, 
pursuant to 38 U.S.C.A. § 1151 and 
entitlement to VA disability compensation 
benefits for eye disability, pursuant to 
38 U.S.C.A. § 1151.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction he must be 
furnished a supplemental statement of the 
case and afforded an opportunity to 
respond.  Thereafter, if otherwise in 
order, the case should be returned to the 
Board for further appellate action.  

By this REMAND, the Board intimates no opinion as to the 
final disposition of any issue.  It must be emphasized 
however, that the veteran has the right to submit any 
additional evidence and/or argument in the matters the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369, 372-473 (1999).  



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

